dismis.cr                                                           








 











COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO.	2-08-102-CR

LUTHOR DALE SIMPSON
 	APPELLANT

V.

THE STATE OF TEXAS	STATE

----------

FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY  

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT
 

ON PERMANENT ABATEMENT OF APPEAL



----------



We have considered appellant’s "Motion To Permanently Abate Appeal.”  A copy of the certificate of death states that appellant died on May 24, 2008. 

The death of an appellant during the pendency of an appeal deprives this court of jurisdiction.  
Molitor v. State
, 862 S.W.2d 615, 616 (Tex. Crim. App. 1993).  Under these circumstances, the appropriate disposition is the permanent abatement of the appeal.  
See
 T
EX
. R. A
PP
. P. 7.1(a)(2).  	

No decision of this court having been delivered prior to the receipt of this motion, the court finds the motion to permanently abate the appeal should be granted.  It is therefore ordered, adjudged, and decreed that the appeal is permanently abated.



PER CURIAM



PANEL:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH

TEX. R. APP. P. 47.2(b)



DELIVERED: August 26, 2008		

























FOOTNOTES
1:See
 
Tex. R. App. P.
 47.1.